Case 1:19-cv-03946 Document 2 Filed 07/09/19 Page 1 of 1 PagelD #: 13

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

 

SYLVIA OGUNBODEDE, Individually
and on behalf of others similarly situated,

 

Plaintiffis)
¥.

MICHAEL A. PATTERSON, MITZIE PATTERSON
Individually and TASTEE PATTEE LTD.

Civil Action No.

 

a ee

Defendant(s;

SUMMONS IN A CIVIL ACTION

MICHAEL A. PATTERSON, MITZIE PATTERSON
Individually and TASTEE PATTEE LTD.

1431 Rockaway Parkway,

Brooklyn, NY, 11236

To: @efendant’s name and address)

A lawsuit has been filed against you,

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

. Darren Rumack
whose name and address are: The Klein Law Group

39 Broadway Suite 1530
New York, NY 10006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk

 
